Main, J. (dissenting).
We recognize that under New York practice, contrary to the Federal practice (Fed Rules *101Civ Pro, rule 13, subd [a] [in US Code, tit 28, Appendix]), counterclaims are permissive and the defendant who has a claim against the plaintiff can assert it as a counterclaim or may elect to bring a separate action (CPLR 3019, subd [a]). However, in our view, that right is not absolute and unassailable and may be waived or abandoned by the party’s conduct. Such was the case in Musco v Lupi (6 Misc 2d 930) where the defendant had a related counterclaim and, after acquiescing in the court’s suggestion that his claim be litigated in the first action, deliberately proceeded solely by way of defense without seeking affirmative recovery of damages though having been given every opportunity to do so. In a well-reasoned opinion, Special Term found that this tactic or conduct amounted to an election and to a waiver and abandonment of defendant’s claim for damages. In sum, it found impermissible the use of the claim as a shield for the purposes of defense and, in a subsequent action, as a sword for purposes of offense. The complete record of the trial in the original action against the Batavia Kill Watershed District of Greene County (hereafter Batavia) is not before us and we do not know what evidence, if any, on the subject of Batavia’s damages was adduced. However, from Batavia’s counsel’s opening at that trial, which is before us, we learn that even though Batavia was not seeking affirmative money damages, counsel proceeded to inform the jury that Desch’s delay and nonperformance of the contract had resulted in money damages to his client in excess of $400,000. In view of the fact that no claim had then been asserted by Batavia, the only conceivable purpose of such comment was to create the impression in the minds of the jurors that even though Batavia had suffered substantial financial loss, it was making no claim therefor so as to engender sympathy in the hope that the jury would favor Batavia in some manner by its verdict. In our view, CPLR 3019 was never intended to provide a vehicle which, through tactical maneuvering, would provide a defendant with a second chance. Its use and application should be governed by the rule of fundamental fairness. When a defendant who possesses a related counterclaim, which he has chosen to withhold, injects strictly counterclaim material or evidence in the defense of *102an action against him, he should be deemed to have waived or abandoned the counterclaim and estopped from asserting it later. To conclude otherwise is to reward the crafty defendant with a second chance.
Batavia’s argument that it was precluded from counterclaiming because of a time element is clearly without merit.
Finally, it is suggested that the permissive counterclaim rule might well be the subject of further study by the Law Revision Commission.
The judgment should be affirmed.
Mahoney, P. J., and Míkoll, J., concur with Herlihy, J.; Main and Yesawich, Jr., JJ., dissent and vote to affirm in an opinion by Main, J.
Order and judgment reversed, on the law, with costs, and motion by defendants for summary judgment denied. Cross motion by plaintiff for summary judgment granted to the extent of finding that there was a failure to timely perform the obligations of the contract and that, therefore, plaintiff was entitled to terminate the contract.